DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 06/30/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Aschenbrenner et al. (US 2005/0268959 A1) discloses a photovoltaic array (solar cell module 150B, figure 8) ([0035]) comprising: a plurality of photovoltaic cells (100) ([0021-0022]), wherein at least some of the photovoltaic cells (100s) of the plurality the photovoltaic cells (100s) are electrically interconnected (via interconnect 710) ([0031] and fig. 8) via a gap (shown in figure 8) between adjacent photovoltaic cells (100s) (see fig. 8), and a composite mask (mask or cover made up of interconnect shield 220A and one of encapsulants 702-1 and 702-2 that covers or masks the photovoltaic cells and the gap read on instant claimed composite mask) ([0031-0035]) spanning the gap (see figure 8), the composite mask having a first width (width of 220A) along an upper surface and a second width (width of 702-1 or 702-2) along a lower surface, the first width smaller than the second width (see fig. 8).
However, Aschenbrenner fails to disclose the interconnection comprises a metallization via the gap between the adjacent cells, and the second width positioned in a front of the front light receiving face.  Aschenbrenner explicitly discloses the second width is in the back or rear side.  It would not have been obvious to one skilled in the art at the time of the invention to have modified Aschenbrenner as it would teach away from Aschenbrenner of having the composite mask at the rear side.

Van Roosmalen et al. (US 2017/0148942 A1) discloses a photovoltaic array (solar panel 1, fig. 10, [0084]) comprising a first solar cell (2) and a second solar cell (2) (fig. 10 and [0084]), wherein the second solar cell (2) having an electrical interconnection (tab connection 28) ([0084]) with the first solar cell (2), the electrical interconnection (28) spanning a gap (see fig. 10) between the first solar cell (2) and the second solar cell (2) (see fig. 10), and a composite mask covering (mask or cover made up front encapsulant 10 and light scattering layer 12) ([0042], [0053-0056], [0094], and fig. 10) covering the electrical interconnection (28) (see figure 10), the composite mask comprising a transparent layer (front encapsulant 10 which is inherently or implicitly transparent to allow the light pass through and impinge on the solar cell 2) coupled to a surface of the first solar cell (2) and the second solar cell (2) (see fig. 10) and an opaque layer (layer 12 is a colored layer, which is opaque to some wavelength, [0009] and [0053-0056]) positioned above or below the electrical interconnection (28) (see fig. 10).   Van Roosmalen further discloses that encapsulant (10) comprises adhesive EVA ([0068]) that bonds the layers together, thus read on instant claimed tape. However, Van Roosmalen fails to disclose a compsite masking spanning the gap and the second width positioned in a front of the front light receiving face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721